     Case 2:19-cv-03814-DMG-E Document 50 Filed 11/20/20 Page 1 of 2 Page ID #:561




1                                                                          JS-6
2
3
4
5                          UNITED STATES DISTRICT COURT
6                        CENTRAL DISTRICT OF CALIFORNIA
7
                                      )
8    SOON SHIN KIM,                   ) Case No. CV 19-3814-DMG (Ex)
                                      )
9                         Plaintiff,  )
                                      )
10              v.                    ) JUDGMENT
                                      )
11                                    )
      SUMMIT MANAGEMENT COMPANY, )
12    LLC; and U.S. BANK TRUST, N.A., )
                                      )
13                        Defendants. )
                                      )
14                                    )
                                      )
15                                    )
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -1-
     Case 2:19-cv-03814-DMG-E Document 50 Filed 11/20/20 Page 2 of 2 Page ID #:562




1          This Court having granted Defendants’ Motion for Judgment on the Pleadings by
2    Order dated November 20, 2020,
3          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
4    favor of Defendants and against Plaintiff Soon Shin Kim.
5
6    DATED: November 20, 2020
7                                                            DOLLY M. GEE
8                                                    UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
